CAMPBELL, Judge.
The defendant asserts that it was error for the trial court to fail to instruct the jury on the lesser included offense of an assault. This argument is based on the conflict in the State’s evidence as to how much, if any, money the victim had on his person. This contention requires the jury to accept part of the State’s evidence and reject a part of it. In the instant case the evidence for the defendant amounted to a denial of any participation in the crime. There was no controverting evidence that something other than a robbery took place. The defendant was not entitled to an instruction on a lesser offense.
“Where all the evidence at the trial of a criminal action, if believed by the jury, tends to show that the crime charged in the indictment was committed as alleged therein, and there is no evidence tending to show the commission of a crime of less degree, it is not error for the court to fail to instruct the jury that they may acquit the defendant of the crime charged in the indictment and convict him of a crime of less degree. . . .” State v. Cox, 201 N.C. 357, 160 S.E. 358 (1931).
The defendant also assigns as error the failure of the trial court in the instructions to the jury to give the contentions of the defendant. The trial judge reviewed the testimony both for the State and for the defendant in considerable detail. The court then stated the contentions of the State but did not state the contentions of the defendant.
G.S. 1-180 does not require the trial judge to state the contentions of either party. The statute does require, however, that the trial judge, “give equal stress to the State and defendant in a criminal action.” Where the court gives the State's contentions but gives no contentions of the defendant, this mandate of G.S. 1-180 is not satisfied. For failure to state the contentions of the defendant after having undertaken to state the contentions of the State, a new trial must be ordered. State v. *318Crawford, 261 N.C. 658, 135 S.E. 2d 652 (1964). State v. Billinger, 9 N.C. App. 573, 176 S.E. 2d 901 (1970).
New trial.
Judges Hedrick and Vaughn concur.